FILED

APR '8 2015

Clerk, us. District & Bankru tc
Courts for the District of Coluilnbl'a

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

J. BISHOP, )
)
Plaintiff, )
) Case: 1:15—cv—OO485
V‘ ) Assigned To : Unassigned
) Assign. Date : 4/6/2015 _ _
LEO BONNER’ ) Description: Pro Se Gen. CIVIl (F Deck)
)
Defendant. )
W

The trial court has the discretion to decide whether a complaint is ﬁivolous, and such
ﬁnding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.
Hernandez, 504 U.S. 25, 33 (1992); see Neitzke v. Williams, 490 US. 319, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact”). The Court has reviewed the complaint, and
although it is not entirely clear, the Court understands plaintiff to state a claim for assault by
means of witchcraft. On this basis, the Court concludes that what factual contentions are
identiﬁable are baseless and wholly incredible, and that the allegations of the complaint

“constitute the sort of patently insubstantial claims” that deprive the Court of subject matter

jurisdiction. T ooley v. Napolitano, 586 F.3d 1006, 1010 (DC. Cir. 2009).

The Court will grant plaintiff 8 application to proceed in forma pauperis and will dismiss
the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.

DATE: 4‘]  ﬂ! go ,5

  

nit d S tes District Judge